Citation Nr: 1327594	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to March 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, declined to reopen the Veteran's claim for service connection for hypertension.  Jurisdiction of the Veteran's case is currently with the VA RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran testified during a hearing at the RO before another Veterans Law Judge no longer affiliated with the Board.  A transcript of the hearing is of record.  In an August 2010 decision, the Board reopened the Veteran's previously denied claim, and then remanded the reopened claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a March 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his March 2010 hearing was no longer affiliated with the Board.  In April 2012, he requested another Board hearing.  See 38 C.F.R. § 20.717 (2012).  In September 2012, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

In November 2012, the Board remanded the Veteran's case to the RO via the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a June 2006 statement, the Veteran advised VA that the Social Security Administration (SSA) had found him totally disabled and unable to work due to diabetes, depression and other disabilities.  He attached a copy of his June 2006 award letter from SSA.  The SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c)(2  (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA disability decision, all records considered in conjunction with its decision and any subsequent determinations regarding the Veteran. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

